                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
________________________________

                                :
                                :             No. 2:19-mc-00149
IN RE: NOVARTIS and PAR         :
ANTITRUST LITIGATION            :
                                :
                                :
                                :
________________________________

                                           OPINION

Joseph F. Leeson, Jr.                                                          November 5, 2019
United States District Judge


I.     INTRODUCTION

       The Purchaser Plaintiffs, Retailer Plaintiffs, and End-Payor Plaintiffs (collectively,

“Plaintiffs”) are part of an antitrust litigation originating in the Southern District of New York

alleging Defendant Novartis conspired with fellow Defendant Par to ensure Par delayed the

launch of a generic drug competing with Novartis. See In re Novartis & Par Anitrust Litig., No.

1:18-cv-04361-AKH (S.D.N.Y.). Currently, Plaintiffs are in the midst of a discovery dispute

with non-party Alembic Pharmaceutical, Inc. over the production of subpoenaed documents.

Alembic does not object to the entire subpoena, only Requests One, Two, Three, Four, Five,

Seven, Twelve, and Thirteen. Presently pending before this Court is Plaintiffs’ Federal Rule of

Civil Procedure 45(f) motion to transfer this discovery dispute to the Southern District of New

York, or, in the alternative, to compel Alembic to produce the documents subpoenaed. For the

reasons set forth below, Plaintiffs’ motion to transfer is denied and their motion to compel is

granted in part and denied in part.



                                                 1
                                              110519
II.      BACKGROUND

         In the underlying case, Plaintiffs allege Novartis entered into an anticompetitive

agreement with Par whereby Par agreed to delay the launch of its generic version of Exforge, a

hypertension drug, until September 30, 2014, in exchange for Novartis’ agreement not to launch

its authorized generic version of Exforge until Par’s generic had been on the market for six

months. Plaintiffs further assert this agreement created a bottleneck that prevented other generic

applicants, such as Alembic, from obtaining Federal Drug Administration approval to sell

Exforge until the exclusivity’s expiration as companies would need to wait to obtain approval to

launch their version of generic Exforge. Plaintiffs allege this delay injured them because generic

Exforge prices would have been lower if more generics were available for sale on the market.

         Plaintiffs served Alembic a subpoena to produce documents on November 21, 2018,

including:

      1. All Paragraph IV Certification Letters relating to any of the Patents.

      2. All documents concerning the potential market entry of Authorized Generic
         Exforge or Authorized General Exforge HCT or lack thereof, including documents
         concerning the actual and/or forecasted sale of Authorized Generic Exforge, or
         Authorized Generic Exforge HCT, and including the impact of a potential market
         entry of Authorized Generic Exforge or Authorized Generic Exforge HCT or lack
         thereof on unit and/or dollar sales, gross and net revenues, profits, and/or unit
         process of Exforge, Generic Exforge, Generic Exforge HCT, Exforge HCT,
         Authorized Generic Exforge, or Authorized Generic Exforge HCT.

      3. All documents concerning Your Generic Exforge or Generic Exforge HCT ANDA,
         and any other company’s Generic Exforge or Generic Exforge HCT ANDA,
         including but not limited to the ANDAs themselves, the ANDA FDA
         correspondence logs, all supplements and amendments thereto, all communications
         to and from the FDA, Par, or Novartis (including memorializations of oral
         communications such as telephone contact reports) concerning such ANDAs, and
         all internal documents concerning any such Generic Exforge or Generic Exforge
         HCT ANDA(s).

      4. All documents concerning Your, Par’s, Novartis’s or any other company’s actual,
         proposed, or contemplated plans for launching Generic Exforge or Generic Exforge
                                                  2
                                               110519
   HCT, including the following: (i) launch timelines, new product launch meeting
   minutes, projections, and forecasts, including any assumptions used; (ii) schedules;
   (iii) launch updates, action items from new product launch meetings, and launch
   team meeting minutes; (iv) “at-risk” launch analysis and discussions; (v)
   manufacturing forecasts; (vi) sourcing of active and inactive ingredients (including
   communications with any suppliers); (vii) exhibit batches, scale up, validation,
   building and maintenance of commercial quantities, and/or manufacture, sale,
   transfer, or destruction of same; and (viii) public statements (including statements
   to investors or courts) and competitive intelligence.

5. All documents concerning any regulatory, legal, technical, manufacturing, or other
   issues other reasons why You or any other Generic Exforge ANDA filer could or
   could not or would or would not commercial launch a Generic version of Exforge
   version of Exforge prior to September 30, 2014, including but not limited to

a. All documents concerning the manufacturing sites, facilities, equipment, and other
   resources proposed, contemplated, or actually used in the development, regulatory
   approval, scale-up, validation, commercial manufacturing, and launch of Generic
   Exforge.

b. All documents concerning CGMP, inspections, manufacturing, quality control, or
   quality assurance regarding any manufacturing sites, facilities, or equipment
   proposed, contemplated, or actually used in the development, regulatory approval,
   scale-up, validation, commercial manufacturing, and launch of Generic Exforge.

c. All documents relating to potential or actual suppliers of active or inactive
   ingredients, container/closure systems, labeling, tooling, or other vendors of
   products or services for Generic Exforge, including, but not limited,
   communications with any such company(ies); order and cancellation of orders;
   invoices and payments; contracts (including amendments and supplements thereto);
   drafts of contracts; compliance with contracts; disputes; settlements of disputes;
   forecasts; projection; manufacturing ability; supply requirements; production
   schedules; supply schedules, product marketing; product launch dates; internal
   memoranda; emails; meeting agendas and minutes; transcripts of conversations;
   and drug master files.

d. All documents relating to actual and theoretical manufacturing capacity and the rate
   limiters on that capacity, including any shortages in raw materials; manufacturing
   sites and/or equipment, or other rate limiters for Your Generic Exforge Product.

e. Documents sufficient to show the amount of inventory expressed in terms of weeks
   or months on hand of inventory that You had of Generic Exforge at the time of
   anticipated launch and/or at the time You actually launched Your Generic Exforge
   product.



                                            3
                                         110519
f. Documents sufficient to show batch sizes, manufacturing process, throughput times
   per batch, and manufacturing rates for Your Generic Exforge product.

   ....

7. ESI in a tab-, comma-, or semicolon-delimited ASCii flat text file or similar
   electronic format from September 1, 2014, to the present sufficient to identify sales
   of Generic Exforge and Exforge HCT in transaction-by-transaction format, as
   follows:

a. All direct sales/invoice transaction (as well as any discounts or any other price
   adjustments or offsets contained in the transaction data) including the following
   fields: (i) price or dollar amount, (ii) source of the transaction price, (iii) number of
   units sold; (iv) returned or otherwise affected by the transaction; (v) unit of
   measure; (vi) date of transaction; (vii) information sufficient to identify the type of
   transaction (e.g. a sale, a return, a discount, etc.); (viii) NDC; (ix) UPC; (x) SKI;
   (xi) product description; (xii) product form; (xiii) product strength; (xic) package
   size in extended units per package; (xv) bill-to and skip-to customer name; (xvi)
   customer number; (xvii) customer address; (xvii) customer class of trade code and
   the description of that code (all such customer information being provided for both
   the bill-to customer and the ship-to customer); and (xix) the customer’s parent
   company (if the data identify a subsidiary, corporate affiliate, division, satellite
   office, distribution center, warehouse, or the like).

b. All data concerning chargeback, rebates, discounts, and other consideration given
   or accrued, including the following fields: (i) each transaction, including the date
   thereof; (ii) the name and address of, all unique codes or identifiers for, the Person,
   firm, corporation, or other business entity whom You paid, or on whose behalf you
   accrued, the chargeback, rebate, discount and/or other consideration; (iii) the name
   and address of, and all unique codes or identifiers for, the Persons firms,
   corporations, or other business entities that made the purchases in respect of which
   You paid or accrued the chargeback, rebate, discount or other consideration; (iv)
   the sales, or group of sales, upon which the rebate, discount or other consideration
   is based, including (aa) the number of units of the participate product sold, by
   package size, SKU, UPC, NDC, and any and all other unique codes or other
   identifiers for each sale or other transaction; (bb) the bill-to customer; (cc) the ship-
   to customer; (dd) the dates of the sales, or group of sales; (ee) the invoice amount
   in dollars for the sales or group of sales; (ff) the amount of the chargeback, rebate,
   discount or other consideration paid or accrued; and (gg) the contract, promise,
   agreement, or other basis upon which the chargeback, rebate, discount, or other
   consideration is calculated.

c. All administrative fee transactions, including: (i) fee amount paid, (ii) date of
   payment, (iii) date or date range of sales concerning the fee that was paid; (v)
   information sufficient to identify the type of administrative fee (if applicable); (vi)

                                              4
                                           110519
       customer number; (vii) customer address; and (viii) customer class of trade code
       and description of that code.

   d. Any other paid or accrued discounts, rebates, chargebacks, billbacks, unit
      adjustments, price adjustments, shelf-stock price adjustments, returns, third-party
      returns, error corrections, free goods, nominally priced goods, and all other
      transaction types not reflected in the proceeding subsections (a. through c. above),
      whether created or maintained daily, monthly, quarterly, or at some other interval.

   e. The complete documentation for all items a. through d. above including: (i) lookup
      tables, (ii) data dictionaries, (iii) list of fields; (iv) descriptions of information
      contained in those fields (e.g. field lengths, formats, etc.); (v) descriptions of any
      codes use in ay fields (such as class of trade designations, etc.); (vi) a separate
      product list, including NDC, SKU, UPC, product description, and package size;
      (vii) a separate table that lists, for each “bill-to customer” and “ship-to customer,”
      the customer number, parent customer number, customer group number, customer
      identity, contact information, address, and class of trade (e.g. SIC code); (viii) a
      separate table listing and defining each transaction code, abbreviation, or other field
      or entry code, and indicating: (1) whether quantity values for each transaction type
      should be included in calculating net quantity sold, or should be ignored because
      they do not affect the net quantity sold; and (2) how negative unit and dollar values
      should be treated in calculating net quantities and dollar amounts; (ix) all datasets
      and calculations used: (1) to determine accrued rebates and/or chargebacks; and/or
      (2) to periodically reconcile accrued rebates and/or chargebacks with actual rebates
      and/or chargebacks, (x) return and/or exchange policies; and (xi) payment terms.

       ....

   12. All documents concerning the projected and actual gross and net revenues, returns,
       profits, margins, contribution, costs (including initial and ongoing research and
       development costs) and expenses from the sale of Exforge, Exforge HCT, Generic
       Exforge, or Generic Exforge HCT in the United States (including Puerto Rico and
       the territories of the United States) from January 1, 2009 to the present.

   13. As pertaining to Generic Exforge and Generic Exforge HCT, each forecasted and/or
       actual financial statement, budget, profit, and loss statement, cost report,
       profitability report, balance sheet, account reconciliation, or other financial report
       regularly prepared by or for You on a periodic basis from the time of filing of Your
       Generic Exforge or Generic Exforge HCT ANDA(s) until the present day.

Pl. Mot., Ex. 1, ECF No. 1.

       Plaintiffs requested Alembic to respond to the subpoena in their Philadelphia office “or

such place as agreed upon by counsel by any form of mail” on December 12, 2018. Id.

                                                 5
                                              110519
However, Alembic objected on the basis it is a sales and marketing subsidiary of Alembic India

and that Alembic India has exclusive custody and control of all Exforge related documents, with

the exception being its generic Exforge sales data. Alembic refused to produce their sales data,

citing confidentiality concerns. After several failed attempts to meet and confer to rectify the

issue, Plaintiffs filed a motion to compel in the Southern District of New York. In a letter to

Plaintiffs’ counsel, Alembic objected to Plaintiffs’ filing in the Southern District of New York

because of Federal Rule of Civil Procedure 45(d)(2)(B)(i). See Pl. Mot., Ex. 9. Plaintiffs

withdrew their motion in the Southern District of New York, and refiled their motion in this

Court.

III.      STANDARD OF REVIEW

       A. Motion to Transfer

          Under Federal Rule of Civil Procedure 45(f), “[w]hen the court where compliance is

required did not issue the subpoena, it may transfer a motion under this rule to the issuing court

if the person subject to the subpoena consents or if the court finds exceptional circumstances.”

The proponent of transfer bears the burden of showing exceptional circumstances. Fed. R. Civ.

P. 45 Advisory Committee Notes on 2013 Amendments. The Southern District of New York, not

the Eastern District of Pennsylvania, issued the subpoena which we are asked to review. Despite

this fact, Alembic does not consent to transfer of the motion to compel to the Southern District of

New York.

          The Advisory Committee Notes to Rule 45 provide when determining whether

exceptional circumstances exist, the “prime concern should be avoiding burdens on local

nonparties subject to subpoenas, and it should not be assumed that the issuing court is in a

superior position to resolve subpoena-related motions.” Id. But the Advisory Committee Notes

                                                 6
                                              110519
further explain transfer may be warranted “in order to avoid disrupting the issuing court’s

management of the underlying litigation.” Id. The Advisory Committee Notes provide the

examples of when the issuing court has already ruled on the same issues presented by the motion

or the same issues are likely to arise in discovery in many districts. Id. In such instances, transfer

to the issuing court is warranted to ensure uniformity of result.

       Apart from avoiding disruption in the issuing court’s management of the underlying

litigation, the court may also consider the complexity of the underlying litigation. See Meijer Inc.

v. Ranbaxy Inc., No. 17-91, 2017 WL 2591937, at *3 (E.D. Pa. Jun. 15, 2017). Transfer is

appropriate only if the interests favoring transfer outweigh the interests of the local nonparty

served with the subpoena in obtaining a local resolution of the motion. Fed. R. Civ. P. 45

Advisory Committee Notes on 2013 Amendments.

   B. Motion to Compel

         Federal Rule of Civil Procedure 26 limits the scope of discovery in civil suits to “any

nonprivileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1).

“Although the scope of discovery under the Federal Rules is unquestionably broad, this right is

not unlimited and may be circumscribed.” In re Domestic Drywall Antitrust Litigation, 300

F.R.D. 234, 238 (E.D. Pa. 2014) (quoting Bayer AG v. Betachem, Inc., 173 F.3d 188, 191 (3d

Cir. 1999)); Frank v. Honeywell Int’l, Inc., No. 15-00172, 2015 WL 4770965, at *4 (E.D. Pa.

Aug. 12, 2015) (stating that “[c]ourts have significant discretion when resolving discovery

disputes”).

       Rule 26(c)(1) can be invoked to shield the target of a discovery request from “annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). When

discovery is sought from a non-party, “[b]roader restrictions may be necessary to prevent a non-

                                                  7
                                               110519
party from suffering harassment or inconvenience.” See Avago Techs. U.S., Inc. v. IPtronics,

Inc., 309 F.R.D. 294, 297 (E.D. Pa. 2015) (citing Frank, 2015 WL 4770965 at *2).

       Federal Rule of Civil Procedure 45 correspondingly protects non-parties from subpoenas

to testify. “A non-party may seek from the court protection from discovery via the overlapping

and interrelated provisions of both Rules 26 and 45.” Frank, 2015 WL 4770965 at *2 (quoting In

re Mushroom Direct Purchaser Antitrust Litig., No. 06-0620, 2012 WL 298480, at *39 (E.D. Pa.

Jan. 31, 2012)). “A subpoena served under Rule 45 must fall within the scope of proper

discovery under Rule 26(b)(1).” Saller, 2016 WL 8716270 at *3. After the subpoenaing party

demonstrates the information it seeks is relevant to a party’s claim or defense, the person

objecting to the subpoena has the burden to establish grounds, under Rule 45, for the court to

quash the subpoena. Id. Rule 45 directs that a court must quash or modify a subpoena that “(i)

fails to allow a reasonable time to comply; (ii) requires a person to comply beyond the

geographical limits specified in Rule 45 (c); (iii) requires disclosure of privileged or other

protected matter, if no exception or waiver applies; (iv) subjects a person to undue burden.” Fed.

R. Civ. P. 45(d)(3)(A). The party seeking Rule 45 protection has a higher burden of

“demonstrating that an enumerated need for quashing the subpoena exists.” Saller, 2016 WL

8716270 at *3. Rule 26(c) is less stringent, requiring the objecting party to show “good cause.”

Cipollone v. Ligget Group, Inc., 785 F.2d 1108, 1121 (3d Cir. 1986).

       Once a requesting party has shown the information they seek is relevant under Rule

26(b), a court may balance the “potential hardship to the party subject to the subpoena” against

the requesting party’s need. Avago Techs, 309 F.R.D. at 297 (quoting Truswal Sys. Corp. v.

Hydro-Air Eng’g, Inc., 813 F.2d 1207, 1210 (Fed. Cir. 1987)). A court balancing undue hardship

against need for the requested information may consider multiple factors, including the “(1)

                                                  8
                                               110519
relevance of the requested materials, (2) the party's need for the documents, (3) the breadth of the

request, (4) the time period covered by the request, (5) the particularity with which the

documents are described, (6) the burden imposed, and (7) the recipient’s status as a non-party.”

Frank, 2015 WL 4770965 at *2.

IV.      ANALYSIS

      A. Motion to Transfer

         Contrary to Plaintiffs’ argument, this Court is well equipped to handle the motion. The

Court does not find there are exceptional circumstances to warrant transfer to the Southern

District of New York. Alembic notes in their brief it is not contesting the relevance of the

documents subpoenaed by Plaintiffs, but whether Alembic controls such documents.

Accordingly, the risk of disparate outcomes is minimal because this is an issue specific to

Alembic and not the parties involved.

         The Court finds the cases Plaintiffs cited, such as United States of America ex rel.

Simpson v. Bayer Corp., No. 16-207, 2016 WL 7239892 (E.D. Pa. Dec. 15, 2016), are

inapposite. In Bayer, the case lasted for ten years and the plaintiff served ten subpoenas to

nonparties across the country. Furthermore, in Meijer, 2017 WL 2591937, at *3, the court issued

a detailed scheduling order, including more than thirty specific deadlines. Plaintiffs fail to

establish such unique circumstances in this instance.

         Lastly, the interests favoring transfer do not outweigh the interests of the nonparty served

with the subpoena. Plaintiffs originally filed this motion in the Southern District of New York,

withdrew their motion, and refiled in this District. However, Alembic opposes such a transfer

and favors a local resolution of the motion. It is notable to this Court that Plaintiffs chose this

District, but yet wish to now transfer the motion. In Plaintiffs’ motion, they seek for compliance

                                                  9
                                               110519
in Philadelphia. See Avago Techs., 309 F.R.D. at 296 (stating “[o]n timely motion, the court for

the district where compliance is required must quash or modify a subpoena . . . .”) (quoting Fed.

R. Civ. P. 45(d)(3)(A)). Thus, Plaintiffs’ argument for transfer is inconsistent with the facts. If

transferred, Alembic would need to relitigate this issue in the Southern District of New York.

This Court considers Alembic’s arguments persuasive. Resultantly, Plaintiffs motion to transfer

is denied.

   B. Motion to Compel

       Plaintiffs organize their motion to compel in five sections: (1) Alembic’s sales data, (2)

regulatory data for generic Exforge, (3) manufacturing and launch documents for generic

Exforge, (4) forecasting and projection documents for generic Exforge, and (5) Paragraph IV

Certification notice letters. Alembic does not object to the entire subpoena, only Requests One,

Two, Three, Four, Five, Seven, Twelve, and Thirteen. Alembic states it should not be compelled

to produce these documents; however, Alembic submits if this Court were to order it to produce

the documents, Plaintiffs should bear the costs and Alembic’s confidentiality must be protected.

For the following reasons, Plaintiffs’ motion to compel is granted in part and denied in part.

      i.      Requests Two, Seven, Twelve, and Thirteen

       In Requests Two, Seven, Twelve, and Thirteen of the subpoena, Plaintiffs request

Alembic’s generic Exforge projection, sales, and financial data to establish damages due to the

price differential. For the following reasons, Plaintiffs’ motion to compel Alembic to produce

Requests Two, Seven, Twelve, and Thirteen of the subpoena is granted.

           Plaintiffs correctly note sales data pertaining to generic brands in antitrust cases in

routinely produced. See In re Wellbutrin XL Antitrust Litigation, No. 08-2431, 2011 WL

3563385, at *15 (E.D. Pa. Aug. 11, 2011) (stating utilizing the “before and after” methodology

                                                    10
                                                  110519
which produces a damages estimate that is based on deriving a benchmark for generic prices in

the “but for world” based on the actual experience for branded and generic prices after entry);

Direct Purchaser Class Plaintiffs v. Apotex Corp., No. 16-62492, 2017 WL 4230124 (S.D. Fl.

May 15, 2017) (ordering non-party to produce documents that sought sales data for generic

Celebrex to allow for expert pricing absent the defendant’s anticompetitive conduct); In re

Namenda Direct Purchaser Antitrust Litigation, No. 25-7488, 2017 WL 4700367, at *3

(S.D.N.Y. Oct. 19, 2017) (ordering non-party to produce transactional sales data pertaining to a

generic drug in an antirust issue).

       Alembic is concerned about its confidentiality, the expenses to produce such documents,

and Plaintiffs’ overbroad requests. These concerns will be addressed later in the opinion.

However, it is clear to the Court these sales and forecasting documents are essential in

determining potential damages. Without such documents, Plaintiffs would fail to adequately

determine damages. Plaintiffs’ theory revolves around a conspiracy to prohibit the entry of

generic Exforge into the market which kept prices artificially high. Sales and forecasting

documents would be helpful in determining the extent of damages.

       Alembic has a sales office in the United States. Thus, it should not be implausible that a

sales office possesses sales and forecasting documents. A competent sales office would have

forecasting documents, impact of market entry analyses, sales data, projected and actual gross

profits and revenue, budgets, financial statements, and other relevant sales documents necessary

for the profitability of the product. This type of request is neither extraordinary or burdensome

given the circumstances. See In re Wellbutrin, 2011 WL 3563385, at *15; see also In re

Namenda, 2017 WL 4700367, at *3. Products such as Exforge are not just simply released to the

public, there is a process of sales analysis to determine the feasibility. As such, both the sales and

                                                 11
                                               110519
forecasting documents are relevant. Therefore, Plaintiffs’ motion to compel regarding Request

Two, Seven, Twelve, and Thirteen of their subpoena is granted.

           ii.   Requests One, Three, Four, and Five

          Alembic objects to Plaintiffs’ Requests One, Three, Four, and Five because it claims it is

a sales subsidiary of Alembic India with no possession or control of such documents. Alembic

states it is two levels removed from Alembic India with Alembic Holdings controlling Alembic

and then Alembic Holdings being controlled by Alembic India. Plaintiffs categorize the

documents as regulatory data for generic Exforge, manufacturing and launch documents for

Exforge, projection documents for generic Exforge, Paragraph IV Certification notice letters. For

the following reasons, Plaintiffs’ Requests’ One, Three, Four, and Five of the subpoena is

denied.

          The court can compel a corporate entity that is deemed to be in “control” of documents to

produce those documents, even if they are also in the possession and control of a nonparty.

Novartis Pharm. Corp. v. Eon Labs Mfg., Inc., 206 F.R.D. 392, 395 (D.Del. 2002). “Control is

defined as the legal right to obtain the documents required on demand.” Power Integrations, Inc.

v. Fairchild Semiconductor Int’l, Inc., 233 F.R.D. 143, 145 (D.Del. 2005) (citing Gerling Int'l

Ins. Co. v. Comm’r, 839 F.2d 131, 140 (3d Cir. 1988)). The court has declined to apply a broader

definition of “control” that would also include an inquiry into the practical ability of the

subpoenaed party to obtain documents. Id. at 146. Although control is often found when a parent

corporation is requested to produce documents of a wholly-owned subsidiary, separate and

distinct corporate identities are not readily disregarded, “except in rare circumstances justifying

the application of the alter ego doctrine to pierce the corporate veil of the subsidiary.” Novartis,

206 F.R.D. at 395 (finding no control when two corporate entities were not “so intertwined as to

                                                 12
                                               110519
render meaningless their separate corporate identities”). The district court has discretion whether

to quash or modify a subpoena. See Wedgewood Vill. Pharmacy, Inc. v. United States, 421 F.3d

263, 268 n.5 (3d Cir. 2005); Connaught Labs., Inc. v. SmithKline Beecham P.L.C., 7 F. Supp. 2d

477, 480 (D.Del. 1998).

       Courts should also consider what information is available to the requesting party from

other sources. See 9A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

PROCEDURE § 2463.1, at 501–06 (3d ed. 2008). To that end, the requesting party should be able

to explain why it cannot obtain the same information, or comparable information that would also

satisfy its needs, from one of the parties to the litigation—or, in appropriate cases, from other

third parties that would be more logical targets for the subpoena. Virginia Dept. of Corrections v.

Jordan, 921 F.3d 180, 189 (4th Cir. 2019).

       The bulk of the instant dispute revolves around whether Alembic has “control” over

documents or information that is in the possession, custody, or control of Alembic. Power

Integrations is instructive on this issue. In Power Integrations, the court quashed a subpoena that

was served on LGE–USA, a non-party American company, after finding that LGE–USA had no

control over documents it would be required to obtain from LGE–Korea, its foreign parent

company. LGE–USA and LGE–Korea had “little more than a vendor relationship;” LGE–USA

did not utilize the information requested in the subpoena in the normal course of its business; and

another entity, LGE–Alabama, was responsible for service and maintenance issues related to

LGE–Korea's products. Power Integrations, 233 F.R.D. at 145–46. The court concluded that the

corporate relationship between LGE–USA and LGE–Korea did not present the “rare

circumstances” to justify disregarding the separate and distinct corporate identity of LGE–USA.

Id. at 144–45.

                                                13
                                              110519
       Here, Alembic successfully shows it does not have control or can otherwise produce the

remaining documents Plaintiffs wish to compel. Alembic, a subsidiary two levels removed from

its parent company, does not meet the definition of control as elicited by the Third Circuit.

Power Integrations, Inc., 233 F.R.D. at 145 (citing Gerling Int’l, 839 F.2d at 140). Contrary to

Plaintiffs’ argument, courts in the Third Circuit have declined a broader definition of control that

would include an inquiry into the practical ability of the subpoenaed party to obtain documents.

Id. at 146. Absent such precedent, the Court cannot compel Alembic to inquire to its parent

company, Alembic India, to produce documents.

       Plaintiffs failed to show how regulatory data, Request Three in their subpoena, for

generic Exforge would be in the control of Alembic, a sales office. It is unlikely that a

subsidiary, two-levels removed from the parent company, would control or possess regulatory

files. The regulations guiding generic Exforge are irrelevant to sales data of generic Exforge.

Alembic focuses on sales of generic Exforge, not the regulations for the drug. As such, Plaintiffs’

motion to compel Alembic to produce regulatory data, Request Three in the subpoena, is denied.

       Furthermore, Plaintiffs failed to show how manufacturing and launch documents

pertaining to generic Exforge, Request Five in the subpoena, are controlled by Alembic and,

thus, can be produced. Alembic is a sales office, it is unlikely they have control over documents

that pertain to manufacturing and the launch date of generic Exforge. Decisions such as the

logistics on manufacturing generic Exforge or when generic Exforge would be available to the

public are outside the decisions of a sales office. Accordingly, Plaintiffs’ motion to compel

Alembic to produce manufacturing and launch documents pertaining to generic Exforge, Request

Five, in the subpoena, is denied.




                                                14
                                              110519
       Next, Plaintiffs failed to show how projection documents, Request Four in the subpoena,

can be compelled by Alembic, a sales office. As noted, Alembic is two-levels removed from its

parent company. This two-level removal from the parent company is significant as it is the parent

company which determines the course of business for subsidiaries, such as Alembic. Details such

as projection are beyond the scope of sales. Plaintiffs failed to elaborate how Alembic is in

possession or control of these documents as determined by the Third Circuit. Therefore,

Plaintiffs’ motion to compel Alembic to produce projection documents, Request Four in the

subpoena, is denied.

       For Plaintiffs’ last request, Request One, they failed to show how Paragraph IV

Certification notice letters, Request One in the subpoena, can be compelled. Plaintiffs failed to

establish how this document, while being in the control of Alembic’s parent company, can be

controlled by Alembic pursuant to Gerling International. The burden to compel Alembic to

produce documents not within its control, including having Plaintiffs admit knowing the location

of these documents, outweighs any benefit. Therefore, Plaintiffs’ motion to compel Alembic to

produce any Paragraph IV Certification notice letters, Request One in the subpoena is denied.

       In denying Plaintiffs’ Requests One, Three, Four, and Five, the Court is guided by the

holding in Power Integrations. Similar to Power Integrations, Alembic has no control over the

documents requested it would be required to obtain from its foreign parent company, and

Alembic does not utilize the documents requested in the subpoenas because it is a sales office

compared to a parent company responsible for manufacturing pharmaceuticals. Resultantly,

analogous to Power Integrations, Plaintiffs fail to present the rare circumstances to justify the

piercing of the separate and distinct corporate identities between Alembic and Alembic India.




                                                15
                                              110519
       Plaintiffs rely upon two cases that are inapposite. First, Plaintiffs rely upon Ferber v.

Sharp Electronics Corp., No. 84-3105, 1984 WL 912479, at *3 (S.D.N.Y. Nov 28, 1984), in

which the court ultimately granted the motion to compel because of the sufficiently intimate

relationship where the subsidiary and parent company worked closely similar to an integrated

operation. Next, Plaintiffs rely on Cooper Indus., Inc. v. British Aerospace, Inc., 102 F.R.D. 918,

920 (S.D.N.Y. 1984), where the issue pertained to production by a defendant. In this instance,

this is a subpoena to a non-party in which the non-party is not significantly intertwined with the

parent company as it a sales operation two-levels removed. Most importantly, however, Plaintiffs

cited cases from the Southern District of New York located in the Second Circuit. These cases

are merely persuasive, not controlling, in the Third Circuit as compared to Gerling International,

which is controlling.

       Lastly, Alembic adroitly notes an alternative means for Plaintiffs to secure these

documents. The United States and the Republic of India are parties to the Taking of Evidence

Abroad in Civil or Commercial Matters. Plaintiffs failed to brief this Court on this alternative

path. Thus, it appears, Plaintiffs have a path to secure the documents and are not prevented from

securing the documents. Plaintiffs, rather than use an intermediary, can go directly to the source

of the documents, Alembic India. Consequently, Plaintiffs’ Requests One, Three, Four, and Five

of the subpoena are denied.

    iii.   Alembic’s objections of breadth, timeframe, and particularity

       Alembic objects to Plaintiffs’ subpoena due to its breadth, timeframe, and particularity.

Plaintiffs counter stating their requests are not burdensome. For the following reasons, this Court

will limit the time frame of production from January 1, 2016, to the present for Requests Seven,




                                                16
                                              110519
Twelve, and Thirteen, and permit Alembic to provide summaries of materials due to the breadth

of the requests for Requests Two, Seven, Twelve, and Thirteen.

       The breadth of Plaintiffs requests are extensive as Plaintiffs have numerous subparts in

their requests. For example, Request Seven consists of five subparts, each with different

subsections Alembic must respond to. While Plaintiffs’ requests are particular, any particularity

is outweighed by the breadth of the requests. Due to the breadth and particularity, Alembic

would have been unduly burdened in producing these documents. Consequently, this Court will

permit Alembic to summarize documents in order to limit its burden and costs.

       The time period covered by the requests, with the exception of Request Two, is too broad

and unduly burdensome for Alembic. Request Seven begins September 1, 2014, and Request

Twelve begins January 1, 2009. Requests Two and Thirteen do not have timeframes. These time

frames are burdensome on Alembic due to their broad nature. The breadth of the requests,

combined with the broad time frame, compounds the burden for Alembic, a non-party, to

produce. As Requests Seven, Twelve, and Thirteen pertain to documents while Alembic sold

Exforge, the time frame should be limited in order for Alembic not to be burdened. See

Composition Roofers Union Local 30 Welfare Trust Fund v. Graveley Roofing Enterprises, Inc.,

160 F.R.D. 70, 73 (E.D. Pa. 1995) (holding a subpoena with a time period of twenty months is

not unduly burdensome). As Request Two pertains to the preparation of Exforge before it was

sold, a time frame limitation is not applicable due to the specificity.

       Accordingly, the time period in which Alembic shall respond to Requests Seven, Twelve,

and Thirteen is January 1, 2016, to the present and Alembic may, to limit its burden, provide

summaries of their documents due to the breadth of Plaintiffs’ requests.




                                                 17
                                               110519
     iv.      Confidentiality of Alembic’s sales documents

           Alembic requests if the Court were to order production of the documents that the

documents should be redacted to prevent the disclosure of their customer names. Plaintiffs

counter stating the customer names are necessary to allow Plaintiffs to calculate the prices paid

to class members. Now that the Court has ruled Alembic must produce certain sales documents,

it must also determine whether those documents should be redacted as Alembic requests. For the

following reasons, the documents produced by Alembic will be subject to the Stipulated

Protected Order issued by the Southern District of New York with the added protection of having

only the parties outside counsel analyze documents deemed “Highly Confidential.” The

Stipulated Protective Order is, in pertinent part, as follows:

           “Highly Confidential Material” shall mean any information that the Designating
           Party believes in good faith to be subject to federal, state, or foreign data protection
           or privacy laws or other privacy obligations . . . . Highly Confidential Material may
           include (but is not limited to) nonpublic, highly sensitive information related to (a)
           pricing (including but not limited to credits, discounts, returns, allowances, rebates,
           and chargebacks); (b) projected future sales, volumes, profits, revenue, and costs;
           (c) claims and reimbursement data; (d) distribution agreements with third parties,
           including wholesalers; (e) transaction data; (f) information protected by data
           privacy; (g) information related to litigation or to settlement of litigation or
           negotiations thereof; (h) information relating to research, development, and testing
           of, or production or plans for, a Party’s past, existing or proposed future products;
           (i) information relating to the processes apparatus, or analytical techniques used by
           a Party or Non-Party in its present or proposed commercial production of such
           products; (j) information relating to compliance with product safety or other
           governmental regulation; (k) information relating to pending or abandoned patent
           applications that have not been made available to the public; (l) personnel files or
           other highly sensitive or personal identifying information; (m) communications
           regarding any Highly Confidential Material; (n) information related to a
           Designating Party’s financial performance, projections, and planning, and (o) other
           materials that current trade secrets.

           ....

           Disclosure of Highly Confidential Materials. Unless otherwise ordered by the Court
           or permitted in writing by the Designating Party, Highly Confidential Materials

                                                    18
                                                  110519
       may be disclosed, summarized, characterized, or otherwise communication or made
       available only to:

              a. the Court, its secretaries, clerks, law clerks, and other support staff;
              b. Outside Counsel (as defined Paragraph 9(b) above), to the extent such
                 persons’ duties and responsibilities require access to Highly
                 Confidential Material;
              c. up to five (5) in-house legal personnel for each non-designating Party,
                 names to be provided under separate cover, as well as the secretarial and
                 clerical employees of each Party who work regularly with in-house legal
                 personnel for sole purpose of assisting with this Action. Should there be
                 a change in the in-house legal personnel of a Party who may view
                 material designated as Highly Confidential, that Party shall notify all
                 others Parties in writing, either email or hand delivery, no fewer than
                 five (5) days before providing the new in-house personnel with access
                 to Highly Confidential Material;
              d. Court Reporters (as defined in Paragraph 9(d) above);
              e. Experts (as defined in Paragraph 9(e) above); and subject to all of the
                 restrictions and conditions set forth in that paragraph.
              f. any mediators engaged by the Parties, and their support staff;
              g. any person that counsel for a Party has a good-faith basis to believe
                 prepared, received, reviewed or had knowledge of the specific Highly
                 Confidential Material prior to its production in this Action;
              h. any person designated as a Rule 30(b)(6) witness by the Designating
                 Party who is testifying regarding the subject matter of the Highly
                 Confidential Material.

In re Novartis, No. 1:18-cv-04361-AKH, ECF No. 95.

       An analysis of other decisions from federal district courts establishes producing sales

documents under “Attorney’s Eyes Only” is not out of the ordinary. See Apotex Corp., 2017 WL

4230124, at *5 (ordering non-party produce generic drug sales documents under protective

order, including documents its deems highly confidential for “Attorney’s Eyes Only”); Covey Oil

v. Continental Oil Co., 340 F.2d 993 (10th Cir. 1965) (ordering production of documents only

available to counsel and independent certificated public accountants for “Attorney’s Eyes

Only”); Verisign, Inc. v. XYZ.com, LLC, Case No. 15-175, 2015 WL 7960976 (D. Del. Dec. 4,

2015) (ordering production of confidential financial and sales information to competitor under

“Attorney’s Eyes Only” designation).
                                               19
                                             110519
          Apotex Corp. is informative on this issue. In Apotex Corp., the plaintiffs subpoenaed

generic drug sales data from non-party Apotex in order to establish damages in an antitrust

action alleging Pfizer delayed the entry of a generic drug to keep prices artificially high. Apotex

Corp., 2017 WL 4230124, at *1-3. Apotex objected to the subpoena due to confidentiality

because the generic drug market is based upon product pricing, service, and supply. Id. at. 3. The

court determined the sales data was essential in determining damages in the relevant antitrust

action, and ordered Apotex to produce the documents. Id. at 5. However, the court noted if

Apotex were to produce documents deemed “Highly Confidential,” then it could designate those

documents under “Attorney’s Eyes Only.” Id.

       Here, there are similar circumstances to the facts presented in Apotex Corp. Similar to

Apotex Corp., where the plaintiffs subpoenaed a non-party for sales documents to calculate

damages in a generic drug antitrust action; in this instance, Plaintiffs subpoenaed Alembic to

secure documents in order to estimate damages. These documents are essential to determine

alleged damages suffered by the Plaintiffs. While the Court understands the concerns of

Alembic, it does not share in their pessimism. However, the Court believes the current Stipulated

Protective Order is insufficient to protect the confidentiality of Alembic as Plaintiffs employees

could have access to material which could compromise the pricing structure of generic Exforge.

Thus, similar to Apotex Corp., this Court will allow the outside attorneys only, not in-house

counsel, to access material deemed Highly Confidential. This is to avoid any appearance of

impropriety.

     v.      Costs of producing Alembic’s sales documents

       Alembic requests if this Court were to order it to produce document to Plaintiffs, that

Plaintiffs should bear the costs of producing the documents. Plaintiffs counter on the basis

                                                 20
                                               110519
Alembic failed to provide the Court with its estimated costs. Despite the scant briefing on this

issue by the parties, this Court will deny Alembic’s requests for reasonable costs, as follows.

       Under Rule 45(d)(3)(C)(ii), Alembic is entitled to “compensation for time expended and

expenses incurred in complying with the subpoena[ ].” In re Domestic Drywall Antitrust

Litigation, 300 F.R.D. at 250 (citing Cohen v. City of New York, 255 F.R.D. 110, 126 (S.D.N.Y.

2008)). However, Alembic, prior to the Court issuing the award, must provide evidence to

support their assertion of what the actual costs of compliance will be. E.E.O.C. v. Kronos Inc.,

694 F.3d 351, 372 (3d Cir. 2012); see also United States v. Friedman, 532 F.2d 928, 937 (3d Cir.

1976) (stating a party should be required to produce evidence of the expense likely to be incurred

in compliance with the summons). Alembic has failed to produce evidence of their reasonable

costs of production.

       Consequently, Alembic cannot be compensated for time expended and expenses incurred

for complying with the subpoena. This Court will not grant Alembic carte blanche to cover the

costs of their production. It was incumbent upon Alembic to provide this Court of evidence of

their costs, even a reasonable estimate would have sufficed. Alembic failed to do so. Thus,

Alembic’s request to cover the costs of their production is denied.

V.     CONCLUSION

        Plaintiffs’ motion to transfer is denied. Plaintiffs’ motion to compel is granted in part and

denied in part because Alembic established it does not possess or control over certain documents

Plaintiffs requested.

       A separate order follows.




                                                21
                                              110519
      BY THE COURT:



      /s/ Joseph F. Leeson, Jr.________
      JOSEPH F. LEESON, JR.
      United States District Judge




  22
110519
